Oliver, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain musical instruments exported from France and entered at the port of New York.
Stipulated facts, upon which the cases are before me, establish that the proper basis for appraisement of the musical instruments represented by the items marked “A” and checked “RDE” on the invoices covered by the entries involved in these appeals for reappraisement is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value for the said merchandise is equal to the invoice values, and I so hold.
Judgment will be rendered accordingly.